uniform issue list dollar_figure internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to op e ep t date apr b xxxxxx xxxxxk xxxxxx legend district a company b state c city d agreement g ordinance e plan x dear sir or madam this is in response to your request submitted by your for a private_letter_ruling concerning whether plan x will a governmental_plan within the authorized representative on february x continue to maintain its status as meaning of sec_414 code of the internal_revenue_code the on behalf of plan in support of the ruling_request the following facts and representations have been submitted is plan x a defined benefit retirement_plan that qualifies plan x of the code a governmental pian under sec_414 as was created by specific legislative enactment of state cc to provide retirement and other_benefits to persons employed by state c and its political subdivisions and instrumentalities xxxxx page plan x was placed under legislative control of city d and is plan x a city d charter governed by certain provisions of district a currently covers approximately big_number participants which is a special purpose district existing under the laws of state c operates and maintains the wastewater system for city d district a in plan x a governmental entity whose employees participate is on date district a and company b entered into is agreement g with a commencement_date of march b c district a a limited_liability_company formed under the laws of state all of company b's revenue is derived from its contract with company pursuant to agreement g company b will operate and maintain district a will retain ownership and these transferred workers will continue to provide certain portions of district a's wastewater system for collection conveyance treatment and disposal of wastewater for a period of ten years title to all of its assets including the wastewater facility under agreement g approximately of district a's employees who are currently participating in plan x and who are working at district a's wastewater facilities will become employees of company b the same services at the same locations and with the same equipment as they provided before agreement g was signed company b cannot terminate or layoff the transferred workers during the term of the agreement designates the person who is to act as the project manager for the project manager cannot be removed by company b without good cause however district a has the unilateral authority to remove the project manager which time full responsibility for operating and maintaining the and the transferred wastewater system will revert to district a workers will be transferred back district a the individual so designated to act as the project agreement g will expire after ten years at further agreement g in accordance with agreement g district a will maintain a company b is required close ongoing relationship with company b to provide district a's compliance officers with unlimited access to the wastewater facilities to ensure company b its obligations under agreement g company b must provide district a with periodic audited project financial reports and receive approval from district a for all capital expenditures district a has established detailed standards that company b must company b follow in operating and maintaining the facilities must seek written approval from district a before adopting any operating or maintenance procedures that deviate from district a's operations and maintenance manuals is fulfilling xxxx page city d district a and the relevant unions who represent the transferred workers desire to have those workers who were covered under plan x to continue to accrue benefits under plan x based on their service and compensation earned as employees of company b transferred workers to continue to participate in plan x the implementation of ordinance e favorable ruling from the service that it will not negatively affect plan x's status as a governmental_plan under sec_414 city d adopted ordinance e which would allow the is contingent upon receiving a of the code pursuant to ordinance e only individuals who were district a employees immediately prior to the commencement_date of agreement g and who participated in plan xx will continue to accrue benefits under plan x based on their service and also under agreement g district a compensation with company b is responsible for making employer and employee contributions to plan x on behalf of the transferred workers contributed to plan x on behalf of the transferred workers will be offset against the amount district a must pay company b under the terms of agreement g the amounts based on the foregoing you request a ruling that plan xx will continue to be treated as governmental_plan under sec_414 of the code if the transferred workers are permitted to accrue benefits under plan x based on their service and compensation with company b sec_414 of the code provides that governmental_plan means a plan established and maintained for its employees by the government of the united_states by the government of any state or political_subdivision thereof or by any agency_or_instrumentality of any of the foregoing revrul_89_49 1989_1_cb_117 provides that a plan will not be considered a governmental_plan merely because the sponsoring_organization has a relationship with a governmental_unit or some quasi-governmental power one of the most important factors to be considered in determining whether an organization is an agency_or_instrumentality of the united_states or any state or political_subdivision is the degree of control that a governmental entity or entities exercise over the organization's everyday operations specific_legislation creating the organization funds for the organization whether there is the source of the manner in which the other factors include b o d xxxxx page organization's trustees or operating board are selected and whether the applicable governmental_unit considers the employees of the organization to be employees of the applicable governmental_unit considered in determining whether an organization is instrumentality of all of the factors is not necessarily determinative a government the mere satisfaction of one or although all of the above factors are an agency or in revenue_ruling the service ruled that the retirement_plan discussed in the ruling was not a governmental_plan within the meaning of sec_414 of the code because among others the degree of control which the municipalities exert over the entity in its everyday operations is minimal in this case although there is no specific_legislation all of company b's revenue will be which created company b moreover district a derived from its contract with district a will remain responsible for contributions to plan x on behalf of the transferred workers who will continue to accrue retirement benefits under the same plan in which they previously accrued_benefits as government employees of district a district a a governmental entity has significant oversight authority over company b's operations the right to inspect the facilities at any time receive periodic audited project financial reports from company b and approve all capital expenditures standards for operating and maintaining the facilities and seek written approval from district a before adopting any operating or maintenance procedures that deviate from district a's operations and maintenance manuals company b must follow district a's detailed district a has significant control_over company b's it relates to the transferred workers personnel policy as company b cannot terminate or layoff the transferred workers during the term of the agreement designates the person who is to act as the project manager for the project and district a has the unilateral authority to remove the designated project manager further agreement g in addition the transferred workers will generally be providing the same services for company b at the same locations and using the same equipment after the commencement of agreement g that they provided for district a before the commencement of agreement g agreement g will expire after ten years at which time full responsibility for operating and maintaining the wastewater system will revert to district a and the transferred workers will be transferred back to district a xxxxx page company b is distinguishable from the entity described in revrul_89_49 with respect to the degree of control exercised by the governmental_unit over the operation of the wastewater facilities and over company b's personnel and funding arrangement over company b entities described in revrul_89_49 the degree of control which district a exercises is substantial not minimal as in the case of the in view of the foregoing we conclude that company b is an agency_or_instrumentality of state c for purposes of sec_414 of the code and therefore the transferred workers are governmental employees participation of these employees in plan x will not adversely affect the plan's status as a governmental_plan under sec_414 of the code tax consequences of the transaction described above under any other provisions of the code no opinion is expressed as to the federal consequently the continued this letter expresses no opinion as to whether plan x is a qualified_plan under sec_401 of the code determination as to whether a plan is qualified under sec_401 of the code is within the jurisdiction of the appropriate key district director's office of the internal_revenue_service the a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours signed john gwieca john swieca chief employee_plans technical branch enclosure copy of this letter deleted copy of this letter notice ce
